           Case 2:20-cv-01255-RSM Document 58 Filed 12/29/20 Page 1 of 3




1    SaraEllen Hutchison (WSBA # 36137)                    THE HONORABLE JUDGE MARTINEZ
     LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
2    539 Broadway
3    Tacoma, WA 98402
     Telephone: 206-529-5195
4    Facsimile:     253-302-8486
     Email: saraellen@saraellenhutchison.com
5
     Attorney for Plaintiff, SCOTT ALLEN
6

7

8

9
                             UNITED STATES DISTRICT COURT
10                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
11
        SCOTT A. ALLEN,                                      NO. 2:20-cv-01255-RSM
12

13                             Plaintiff,
                   v.
14
        TRANSWORLD SYSTEMS, INC., a                          STIPULATION AND ORDER TO
15      California Corporation, et al,                       DISMISS EQUIFAX INFORMATION
                                                             SERVICES LLC
16
                               Defendants.
17

18         Plaintiff SCOTT A. ALLEN, by counsel, and Defendant EQUIFAX INFORMATION
19
     SERVICES LLC (“Equifax”) by counsel, hereby stipulate and agree that all matters herein
20
     between them that were made or could have been made have been compromised and settled,
21
     and that Plaintiff’s cause of action against Equifax be dismissed, with prejudice, with each party
22

23   to bear its own costs and attorney’s fees.

24

25
     STIPULATION AND ORDER OF                       1
     DISMISSAL OF EQUIFAX                                     Law Office of SaraEllen Hutchison, PLLC
26                                                                    539 Broadway | Tacoma, WA 98402
     2:20-cv-1255-RSM
                                                                    Ph (206) 529‐5195 | Fax (253) 302‐8486
                                                                      saraellen@saraellenhutchison.com
            Case 2:20-cv-01255-RSM Document 58 Filed 12/29/20 Page 2 of 3




1                                        Respectfully submitted,
2

3    Date: December 23, 2020             S//SaraEllen Hutchison___________________
                                         SARAELLEN HUTCHISON (WSBA #36137)
4                                        LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
                                         539 Broadway
5                                        Tacoma, WA 98402
                                         Telephone: (206) 529-5195
6                                        Facsimile: (253) 302-8486
7                                        Email: saraellen@saraellenhutchison.com

8                                        Attorney for Plaintiff Scott A. Allen

9
     Date: December 23, 2020             S//Helen M. McFarland
10
                                         Helen M. McFarland (Bar No. 51012)
11                                       hmcfarland@seyfarth.com
                                         SEYFARTH SHAW LLP
12                                       999 Third Avenue
                                         Suite 4700
13                                       Seattle, WA 98104-3100
                                         Telephone: (206) 946-4910
14

15                                       Attorney for Equifax Information Services LLC

16   IT IS SO ORDERED.

17   Dated this 29th day of December, 2020.
18


                                                A
19

20
                                                RICARDO S. MARTINEZ
21                                              CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25
     STIPULATION AND ORDER OF                      2
     DISMISSAL OF EQUIFAX                                   Law Office of SaraEllen Hutchison, PLLC
26                                                                   539 Broadway | Tacoma, WA 98402
     2:20-cv-1255-RSM
                                                                   Ph (206) 529‐5195 | Fax (253) 302‐8486
                                                                     saraellen@saraellenhutchison.com
             Case 2:20-cv-01255-RSM Document 58 Filed 12/29/20 Page 3 of 3




1
                                    CERTIFICATE OF SERVICE
2

3            I hereby certify under penalty of perjury under the laws of the State of Washington that

4    on December 29, 2020 I electronically filed the foregoing with the Clerk of Court using the

5    CM/ECF system which will send notification of such filing to all registered CM/ECF participants
6    in this case.
7

8
     Dated December 29, 2020, at Tacoma, Washington.
9
                                                  S//SaraEllen Hutchison
10
                                                  SaraEllen Hutchison (WSBA No. 36137)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   STIPULATION AND ORDER OF                       3        Law Office of SaraEllen Hutchison, PLLC
     DISMISSAL OF EQUIFAX                                           539 Broadway | Tacoma, WA 98402
     2:20-cv-1255-RSM                                             Ph (206) 529‐5195 | Fax (253) 302‐8486
                                                                    saraellen@saraellenhutchison.com
